DETAILED ACTION
1.	Claims 1-5 of U.S. Application 16/800738 filed on February 25, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on February 25, 2020 and December 8, 2020 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
5.	Claim 5 is objected to because of the following informalities:  
Claim 5, line 4, “the abutting surface at the mounting position” should be -- the abutting surface at a mounting position --.
Claim 5, line 5, “initial position to a mounting position” should be -- initial position to the mounting position --.
.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioji et al (Shioji) (JP 2015109742, see English Machine Translation attached).
Regarding claim 1, Shioji teaches (see figs. 1 and 11 below) a rotary electric machine unit (title, Abstract) comprising: 
a rotary electric machine (100); and 5a case (41, 42) that accommodates the rotary electric machine (100) (page 2), wherein: 
the rotary electric machine (100) includes: a stator core (20A); a multi-phase coil (21) that is attached to the stator core (20A) (page 2); 
a conductive member holder (24) that collectively holds a conductive member (25) 10connected to a coil end (see annotated fig. 1 below) of the multi-phase coil (21) and is disposed outside the coil end (see annotated fig. 1 below) in a radial direction (Abstract, page 3); and 
a terminal block (30) that is fixed to a fastening surface of the case (41, 42) and electrically connects a terminal portion (32B) of a power distribution member (32) with a terminal portion (25B) of the conductive member (25) (Abstract, pages 4 and 5); and  
15the terminal block (30) is disposed outside the conductive member holder (24) in the radial direction, and at least a part of the terminal block (30) overlaps the conductive member holder (24) in the radial direction (figs. 1 and 11; Abstract; page 3).

    PNG
    media_image1.png
    512
    811
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    657
    545
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

9.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shioji in view of Kurono et al (Kurono) (U.S. PGPub No. 20170104281).
Regarding claim 2/1, Shioji teaches (see figs. 1 and 11 above) the terminal portion (32B) of the power distribution member (32) and the terminal portion (25B) of the conductive member (25) are disposed on a pedestal surface (see annotated fig. 1 below) of the terminal block (30) on a side opposite to the fastening surface (figs. 1 and 11; Abstract; page 3).
Shioji does not explicitly teach the terminal portions are fixed by a fixing member.
However, Kurono teaches (see figs. 1 and 4 below) the terminal portions (34 and 44) are fixed by a fixing member (27) (¶ 58) in order to improve vibration resistance (Kurono, ¶ 2; ¶ 7; ¶ 19).
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shioji and provide the terminal portions are fixed by a fixing member as taught by Kurono in order to improve vibration resistance (Kurono, ¶ 2; ¶ 7; ¶ 19).

    PNG
    media_image3.png
    639
    620
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    548
    622
    media_image4.png
    Greyscale

Regarding claim 3/2/1, Shioji in view of Kurono teaches the device of claim 2, Shioji further teaches (see figs. 1 and 11 above and fig. 10 below) the terminal block (30) includes a fixing portion (31B) fixed to the fastening surface; and the fixing portion (31B) and the pedestal surface (see annotated fig. 1 above) overlap the conductive member holder (24) in the radial direction (Abstract, pages 3 and 4).

    PNG
    media_image5.png
    617
    594
    media_image5.png
    Greyscale


10.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shioji in view of Kurono as applied to claim 3 above, and further in view of Nold (U.S. Patent No. 4712029).
Regarding claim 4/3/2/1, Shioji in view of Kurono teaches the device of claim 3 but does not explicitly teach the fastening surface of the case is provided with a guide protrusion; and the fixing portion of the terminal block is provided with a guide portion guided by the guide protrusion.


    PNG
    media_image6.png
    687
    615
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Shioji in 
Regarding claim 5/4/3/2/1, Shioji in view of Kurono and Nold teaches the device of claim 4, Shioji further teaches (see figs. 1, 10 and 11 above) the fastening surface of the case (41, 42) is provided with an abutting surface (see annotated fig. 10 above): and the fixing portion (31B) of the terminal block (30) is provided with an abutting portion (see annotated fig. 10 above) that abuts 5against the abutting surface (see annotated fig. 10 above) at the mounting position when the terminal block (30) is moved from an initial position to a mounting position (Abstract, pages 4 and 5).  
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Mashiko (U.S. PGPub No. 20200052540) teaches a wiring component includes a conductive wire including a single wire, and a holding member that covers a part of the conductive wire in a longitudinal direction to hold the conductive wire. The conductive wire includes at least one recessed portion formed on the covered part thereof, and the conductive wire is prevented from longitudinally moving relative to the holding member by an engagement between the recessed portion and a portion of the holding member filled in the recessed portion.
Egami (U.S. PGPub No. 20170110929) teaches a rotating electrical machine connection component includes a plurality of linear conductors, and a first molded resin 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/ALEXANDER A SINGH/Examiner, Art Unit 2834